 


109 HCON 220 IH: Expressing the sense of the Congress on the fourth anniversary of the terrorist attacks launched against the United States on September 11, 2001.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 220 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Doolittle submitted the following concurrent resolution; which was referred to the Committee on Government Reform, and in addition to the Committees on Transportation and Infrastructure and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress on the fourth anniversary of the terrorist attacks launched against the United States on September 11, 2001. 
 
Whereas on September 11, 2001, the United States was attacked by terrorist forces that hijacked four civilian aircraft and crashed two of them into the towers of the World Trade Center in New York City and one into the Pentagon outside of Washington, D.C.; 
Whereas the valor of the passengers and crew aboard one of the aircraft prevented it from being used to attack Washington, D.C.; 
Whereas thousands of innocent Americans were killed and injured as a result of these attacks; 
Whereas America’s first responders displayed extraordinary courage in responding to the terrorist attacks and saved countless innocent lives; 
Whereas the tragedy that befell the Nation reminded all Americans of the many sacrifices our first responders make on a daily basis to protect our health, safety, and freedoms; 
Whereas the members of the Armed Forces immediately responded to the call to protect the United States from further attack by engaging terrorist forces overseas; 
Whereas four years later, many members of the Armed Forces remain abroad, shielding the Nation from further terrorist attacks; 
Whereas recent deadly attacks in London, England, Madrid, Spain, and Sharm el-Sheik, Egypt, remind all Americans that the forces of evil that attacked the Nation four years ago remain committed to terrorist attacks against free peoples; 
Whereas because of the skill and bravery of the members of the Armed Forces and due to the constant vigilance of our Nation’s first responders, the United States has not been successfully attacked by terrorist forces during the four years since September 11, 2001; and 
 Whereas while the passage of four years has not softened the memory of the American people, resolved their grief, or restored lost loved ones, it has shown that Americans will not bow to terrorists: Now, therefore, be it 
 
That Congress— 
(1)continues to recognize September 11 as a day to remember those taken from their families, loved ones, and fellow citizens; 
(2)remains resolved to pursue all those responsible for the terrorist attacks of September 11, 2001 until they are discovered, detained and punished; 
(3)honors the heroic actions of first responders who bravely risked their lives four years ago to save the lives of innocent Americans and others and who continue to do so today; and 
(4)extends its deepest gratitude to the members of the Armed Forces serving both at home and abroad in the international war against terrorism. 
 
